Citation Nr: 0012948	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of excision, 
right radial head, with traumatic arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1983.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1996 in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) confirmed and continued a 10 percent 
rating for a right elbow disorder.  In November 1998, the 
Board remanded this claim in order to obtain additional 
medical evidence.  The case is again before the Board for 
appellate review.


REMAND

Initially, the Board notes that the veteran's claim is well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board also notes, with regard to the fact that 
this Remand is being issued as a result of what constitutes 
noncompliance with its prior Remand, that Stegall v. West, 11 
Vet. App. 268 (1998), is applicable.

In its November 1998 Remand, the Board requested, inter alia, 
that the veteran be accorded a VA examination of his right 
upper extremity.  That examination was accomplished in July 
1999, and the report thereof is associated with his claims 
folder; however, due to what appears to be a transcription 
problem, it is unclear from that report whether his service-
connected right elbow disability is productive of functional 
impairment and, if so, the nature and degree of any such 
impairment.  The Board notes that the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), has held that functional 
impairment is an integral element in determining the 
appropriate level of disability compensation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40 and 
4.45 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should accord the veteran an 
examination by the appropriate 
specialist, in order to ascertain the 
severity of his right elbow disability.  
The veteran's 

claims file and a copy of this Remand 
must be furnished to the examiner, for 
his or her review and referral, prior to 
this examination.  

This examination should include, but not 
necessarily be limited to, all necessary 
studies, to include radiological and 
diagnostic testing and range of motion 
studies.  In particular, the examiner 
should set forth, on the examination 
report, all appropriate ranges of motion, 
with reference to full or normal ranges 
of motion; and identify and discuss the 
degree of any functional loss resulting 
from the veteran's right elbow disorder, 
with reference to the pathology exhibited 
by the veteran.  The examiner should also 
indicate whether any functional 
impairment is due to any nonservice-
connected disorders, and if so, to what 
extent. 

All findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
logical, legible, and accurately 
transcribed manner on the examination 
report.

2.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination could adversely affect his 
claim, to include the potential denial of 
that claim.  38 C.F.R. § 3.655 (1999).

3.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether an increased rating 
for his right elbow disorder can now be 
granted. If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with a 

reasonable period of time within which to 
respond.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inference as to the ultimate disposition of the 
claim should be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




